Title: To Thomas Jefferson from Madame de Tott, [early February 1787?]
From: Tott, Sophie Ernestine, MMe de
To: Jefferson, Thomas



[Early Feb. 1787?]

Il est très vrai, Monsieur, que depuis que j’ai eu l’honneur de vous voir, J’ai été plusieurs Jours Sans Souffrir. Il y en a eu quelqu’uns ou J’ai eu des ressentiments assez Vifs de mes premieres souffrances, particulièrement hier. Je n’en pouvois pas deviner la cause mais Je crois que L’expédition pour L’amérique m’est une suffisante. Vous êtes très occupé, Vos prieres sont nécéssairement moins ferventes pendant quelques Jours. Voilà l’explication de mes souffrances d’hier, qu’en dites Vous Monsieur? Cette Solution ne Vous parroit-elle pas probante? Quand a La question géographique J’espere y Répondre d’une manière assez Satisfaisante quand J’aurai Le bonheur de Vous Voir. Permettez moi en attendant de Vous Remercier de Votre charmante petite Lettre, de Vous dire combien Je suis touchée de L’interêt que Vous Voulez bien prendre a ma santé et de Vous Supplier de Venir Recevoir Le plutôt possible L’assurance de tous Les Sentiments de Reconnoissance, d’attachement et d’admiration avec Lesquels Je serai toute ma Vie Votre très humble et très Obeïssante Servante,

La Ctesse. de Tott

